Citation Nr: 1234907	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  06-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether a request for a waiver of recovery of a loan guaranty indebtedness was timely filed. 

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD), a left knee disability, and a left shoulder disability, are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The appellant served on active duty from November 1970 to November 1973, and from September 1980 to August 1991. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota.  In that decision, the Committee denied the appellant's request for a waiver of recovery of a loan guaranty indebtedness in the amount of $25,354.90, plus interest, on the basis that his request was not timely filed.  It appears that the appellant's claims folder was subsequently transferred to the jurisdiction of the RO in San Diego, California. 

This issue was before the Board in December 2009, at which time it was remanded for further development.  For the reasons discussed below, another remand is necessary.

The issues of entitlement to service connection for PTSD and a left knee disability are the subject of a separate decision.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(1) (providing that because they differ from other issues so greatly, separate decisions shall be issued in loan guaranty cases in order to produce more understandable decision documents). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The record currently before the Board remains incomplete. 

As previously indicated, as best the Board can discern from the limited information in the claims folder, the appellant defaulted on a home mortgage secured through VA's loan guaranty program and foreclosure proceedings were initiated.  It is unclear whether a foreclosure sale occurred in August 1992, or whether the proceedings were terminated by a deed in lieu of foreclosure at that time.  See e.g. December 1992 VA Form 26-1833 versus April 2003 Statement of the Case.  Regardless, VA evidently sustained a loss at that time resulting in the debt at issue here. 

The record currently on appeal shows that in May 2002, the appellant submitted a request for a waiver of his loan guaranty indebtedness to the RO in San Diego, California.  The San Diego RO forwarded the appellant's waiver request to the RO in Houston, Texas.  See August 9, 2002, letter to the appellant. 

Later that month, the Committee on Waivers and Compromises at VA's Debt Management Center in Fort Snelling, Minnesota, issued a decision denying the appellant's request for a waiver on the basis that his request was not timely filed.  In its decision, the Committee noted that the original amount of the appellant's debt was $25,354.90, plus additional accrued interest.  The Committee also noted that "[a]ccording to the DMC CAROLS letter screen, the debtor was notified of his/her waiver rights by letter dated 02 12 1993." 

The appellant apparently disagreed with the determination and in April 2003, the Houston RO issued a Statement of the Case addressing the issue of entitlement to waiver of recovery of a loan guaranty indebtedness.  According to the Statement of the Case, the Debt Management Center sent a "waiver rights letter" to the appellant on February 12, 1993, and he signed a certified mail return receipt on February 17, 1993.  These documents, however, are not currently in the record before the Board. 

In connection with his appeal, the appellant has contended that he was never officially notified by VA of his loan guaranty debt.  Alternatively, he contends that even if he was duly notified, he would not have been able to submit a timely waiver request, as he was homeless and self medicating his PTSD symptoms at that time. 

Given the appellant's contentions, a complete record is necessary prior to further appellate consideration.  In light of the December 2009 remand instructions, which were not completed, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all available records related to the matter on appeal held by the VA Debt Management Center (DMC) or other appropriate repository of records, to include the Houston RO.  These records should include a copy of the February 1993 letter reportedly sent to the appellant notifying him of the amount of his debt and his right to request a waiver. 

If a copy of this letter cannot be obtained, then obtain (1) verification in the form of a signed, written certification from the DMC identifying the date of dispatch of the initial notice of indebtedness and right to request waiver, and when and where it was sent and whether it was returned as undeliverable; and (2) a printout of the screen from the Centralized Accounts Receivable Online System (CAROLS) that reflects the date of dispatch of the DMC's initial notice to the appellant with a statement that explains the details of the screen and a copy of the type of form letter sent to the appellant.  See OF BULLETIN 99.GC1.04 (May 14, 1999). 

2.  After the above records are obtained, review the record to ensure that all available, relevant records have been compiled, including the appellant's loan guaranty folder, if necessary.  If any additional records are received, reconsider the appellant's claim, considering all the evidence of record.  If the claim remains denied, the A ppellant and his representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond. 

The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


